 
 
Exhibit 10.10
 
 
 



EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (the "Agreement") is effective as of October 1, 2017
("the Effective Date"), by and between PURA NATURALS, INC. (the "Company"), and
Derek Duhame ("Executive ").


WHEREAS, the Company is engaged in the business of manufacturing, distributing,
marketing and selling oil absorbing and related consumer cleaning products (the
"Company Business");


WHEREAS, the Company desires to employ Executive and Executive desires to be
employed by the Company;


WHEREAS, Executive currently the acting President of the Company; and


WHEREAS, the Company and Executive desire to enter into this Agreement to set
forth the rights, duties, benefits and obligations with respect to the
employment of Executive by the Company under the terms and conditions herein
provided.


NOW, THEREFORE, in consideration of Executive's employment with the Company, and
the mutual and respective covenants and agreements of the parties herein
contained, and other good and valuable consideration present but not
specifically set forth, the parties hereto agree as follows:


1.            Employment.  The Company hereby agrees to employ Executive as
President, and Executive hereby agrees to be employed by the Company, on the
terms and conditions set forth herein.  This Agreement and Executive's
employment hereunder shall commence on October 1, 2017 (the "Start Date"), and
shall continue for a period of five (5) years, unless sooner terminated in
accordance with the provisions of Section 6 hereof (the "Term ").  The Term will
thereafter automatically extend for successive one-year periods, but Executive's
employment may at any time be terminated in accordance with the provisions of
Section 6 hereof.


2.            Duties and Responsibilities.  Executive shall serve as President
for the Company, serve as a member of its Board of Directors (the "Board "), and
shall report to the Board and its designees.  Executive shall have the duties
and responsibilities that are commensurate with that position, as well as such
other duties as may be assigned to Executive by the Board from time to time. 
Executive shall devote all of his working time and best efforts to the business
and affairs of the Company except for such time as shall reasonably be required
to serve in connection with civic or charitable activities, or manage
Executive's financial matters, provided that such activities, in the aggregate,
do not interfere with Executive's ability to perform the duties and
responsibilities of his employment hereunder.  Executive shall follow the
direction of the Board and their designees, and shall perform all duties and
responsibilities of the position that he holds, as those duties and
responsibilities may change from time to time.  Executive shall comply with the
Company's standards, policies and procedures in effect on the date of this
Agreement and as they may change from time to time.
 
 
Exhibit 10.10 -- Page1

--------------------------------------------------------------------------------

 
 
 3.            Compensation and Related Matters.


(a)          Base Salary.  Executive shall receive an initial annual base salary
of Two Hundred Thousand US Dollars ($200,000) less required and authorized
withholding and deductions.  Executive's salary shall increase by ten percent
(10%) per annum, and be paid in accordance with the Company's regular payroll
schedule as it applies to salaried employees ("Base Salary").  Notwithstanding
the preceding sentence, in no event shall Executive's Base Salary be reduced by
the Company without Executive's consent.  Executive may at his option defer
payment of the Base Salary until a later date to be determined by Executive. 
Any deferred Base Salary shall accrue interest at ten percent (10%) per annum,
and shall, upon Executive's written request to the Board, be convertible into
options for shares of common stock of the Company on a quarterly basis, where
the conversion shall be equal to a twenty-five percent (25%) discount to the
market price of the Company's shares at the time of the conversion, and where
each option's strike price shall be at $.001 per share.


    (b)          Stock.  Executive shall be eligible to participate in the
Company's common stock incentive plan as in effect from time to time.  Pursuant
to this stock provision of this Agreement and an option agreement between the
Company and Executive dated on or about October 1, 2017 and attached hereto as
Exhibit A, the Compensation Committee of the Board of Directors has granted
Executive, effective as of the Effective Date, Two Hundred Fifty Thousand
(250,000) shares of stock in the Company at par value of $.001 which shall be
issued upon execution of this Agreement, and One Million Five Hundred Thousand
(1,500,000) stock options at a purchase price of $.001 per share with a vesting
schedule as follows:  Twenty-Five Percent (25%) of the options shall vest
immediately upon The Effective Date, Twenty-Five Percent (25%) of the options
shall vest upon the Company reaching One Million U.S. Dollars ($1,000,000) in
aggregate total sales revenue earned after the effective date, Twenty-Five
Percent (25%) of the options shall vest upon the Company reaching Two Million
U.S. Dollars ($2,000,000) in aggregate total sales revenue earned after the
effective date, and the remaining unvested shares shall vest upon the Company
reaching Three Million U.S. Dollars ($3,000,000) in sales revenue earned after
the Effective Date.  The Company may grant Executive additional stock options,
restricted stock units or other awards under the Company's common stock
incentive plan based on individual and Company performance criteria to be
established by the Board.


(c)          Benefits.  Executive shall be entitled to all rights and benefits
for which he is eligible under the terms and conditions of the Company's
standard benefits and compensation practices that may be in effect from time to
time and provided by the Company to its employees generally.  In addition to,
and not in limitation of, the foregoing, during the Term, Executive shall be
eligible to accrue up to four weeks (20 business days) of paid time off (PTO)
per anniversary year exclusive of any business day with respect to which the
Company is closed for business due to any federal, state or local holiday or any
day off generally granted by the Company to its employees, subject to the
Company's then-current paid time off policy (which shall not have the effect of
reducing said four weeks (20 business days) of paid vacation).  In addition to,
and not in limitation of the foregoing, during the Term, Executive shall receive
any additional benefits generally provided by the Company to executive employees
of the Company, including group health insurance for Executive and dependents,
life insurance, and long term
 
 
Exhibit 10.10 -- Page2

--------------------------------------------------------------------------------

 
 
disability insurance, and participation in the Company's 401(k) plan, all in
accordance with applicable plan documents.  During the Term, the Company may
maintain, at its sole expense, a Two Million US Dollar ($2,000,000) term life
insurance policy for the benefit of Executive, provided that Executive shall be
responsible for paying all taxes due on the imputed income related thereto.


(d)          Expense Reimbursement.  The Company will reimburse Executive for
reasonable business expenses in accordance with the Company's standard expense
account and reimbursement policies.


4.            Representations and Warranties of Executive.  In order to induce
the Company to employ Executive, Executive hereby represents and warrants to the
Company as follows:


(a)          Binding Agreement.  This Agreement has been duly executed and
delivered by Executive and constitutes a legal, valid and binding obligation of
Executive and is enforceable against Executive in accordance with its terms.


(b)          No Violations of Law.  The execution and delivery of this Agreement
and the other agreements contemplated hereby by Executive do not, and the
performance by Executive of his obligations under this Agreement and the other
agreements contemplated hereby will not, violate any term or provision of any
law, or any writ, judgment, decree, injunction, or similar order applicable to
Executive.


(c)          Litigation.  Executive is not involved in any proceeding, claim,
lawsuit, or investigation alleging wrongdoing by Executive before any court or
public or private arbitration board or panel or governmental department,
commission, board, bureau, agency or instrumentality.


(d)          No Conflicting Obligations.  Executive is not under, or bound to be
under in the future, any obligation to any person or entity that is or would be
inconsistent or in conflict with this Agreement or would prevent, limit, or
impair in any way the performance by him of his obligations hereunder, including
but not limited to any duties owed to any former employers not to compete or use
or disclose confidential information.  Executive represents and agrees that he
will not disclose to the Company or use on behalf of the Company any
confidential information or trade secrets belonging to a third party, including
any former employer.  Executive further represents and agrees that he has
returned, or will return before his last day of employment with his current
employer, all property belonging to Executive's current and previous employers,
including but not limited to any and all confidential information.


5.            Restrictive Covenants.


(a)          Confidentiality Critical.  The parties agree that the business in
which the Company is engaged is highly sales-oriented and the goodwill
established between Executive and the Company's customers and potential
customers is a valuable and legitimate business interest worthy of protection
under this Agreement.  Executive acknowledges and agrees that
 
 
Exhibit 10.10 -- Page3

--------------------------------------------------------------------------------

 
 
developing and maintaining business relationships is an important and essential
business interest of the Company.  Executive further recognizes that, by virtue
of his employment by the Company, he will be granted otherwise prohibited access
to confidential and proprietary data of the Company which is not known to its
competitors and which has independent economic value to the Company and that he
will gain an intimate knowledge of the Company's business and its policies,
customers, employees and trade secrets, and of other confidential, proprietary,
privileged, or secret information of the Company and its customers (" Customers
") (collectively, all such nonpublic information is referred to as "
Confidential Information ").


This Confidential Information includes, but is not limited to data relating to
the Company's marketing and servicing programs, procedures and techniques;
business, management and personnel strategies; the criteria and formulae used by
the Company in pricing its products, loss control and information management
services; the Company's products and services; the Company's computer system and
software; lists of prospects; customer lists; the identity, authority and
responsibilities of key contacts at accounts of Customers; and the composition
and organization of Customers' business.  Executive recognizes and admits that
this Confidential Information constitutes valuable property of the Company,
developed over a long period of time and at substantial expense, and worthy of
protection.  Executive acknowledges and agrees that only through his employment
with the Company could he have the opportunity to learn this Confidential
Information.


(b)          Confidential Information.  Executive shall not at any time (for any
reason), directly or indirectly, for himself or on behalf of any other person or
entity, (A) disclose to any person or entity (except to employees or other
representatives of the Company who need to know such Confidential Information to
the extent reasonably necessary for Executive to perform his duties under this
Agreement or such employees or representatives to perform their duties on behalf
of the Company, and except as required by law) any Confidential Information,
including, without limitation, business or trade secrets of, or products or
methods or techniques used by, the Company, or any Confidential Information
whatsoever concerning the Customers, (B) use, directly or indirectly, for his
own benefit or for the benefit of another (other than a Customer) any of such
Confidential Information, or (C) assist any other person or entity in connection
with any action described in either of the foregoing clauses (A) and (B).


(c)          Noninterference with Employees.  Executive further agrees that the
Company has expended considerable time, energy and resources into training its
other employees ("Co-Workers").  As a result, during his employment with the
Company and for a period of eighteen (18) months thereafter, Executive shall
not, for any reason, directly or indirectly, for himself or on behalf of any
other person or entity, (A) induce or attempt to induce any Co-Worker to
terminate employment with the Company, (B) interfere with or disrupt the
Company's relationship with any of the Co-Workers, (C) solicit, entice, hire,
cause to hire, or take away any person employed by the Company at that time or
during the eighteen (18) month period preceding Executive's last day of
employment with the Company, or (D) assist any other person or entity in
connection with any action described in any of the foregoing clauses (A) through
(C).


(d)          Non-competition.  Executive further agrees with the Company to the
 
 
Exhibit 10.10 -- Page4

--------------------------------------------------------------------------------

 
 
following provisions, all of which Executive acknowledges and agrees are
necessary to protect the Company's legitimate business interests.  Executive
covenants and agrees with the Company that:


(i)          Unless otherwise agreed between the parties, Executive shall not,
during his employment with the Company and for a period of twelve (12) months
thereafter, either directly or indirectly, engage in, render service or other
assistance to, or sell products or services, or provide resources of any kind,
whether as an owner, partner, shareholder, officer, director, employee,
consultant or in any other capacity, whether or not for consideration, to any
person, corporation, or any entity, whatsoever, that owns, operates or conducts
a business that competes, in any way, with the Company Business (as defined at
the start of this Agreement), other than the ownership of 5% or less of the
shares of a public company where Executive is not active in the day-to-day
management of such company.  With respect to the post employment application of
this Section 5(d)(i), the restrictions shall extend only to those specific
countries or provinces where the Company conducts business on the day that
Executive's employment with the Company terminates.


(ii)          Executive shall not, during his employment with the Company and
for a period of twelve (12) months thereafter, either directly or indirectly,
(A) solicit, call on or contact any Customer of the Company with whom Executive
has had material contact during his employment with the Company for the purpose
or with the effect of offering any products or services of any kind offered by
the Company at that time or during his employment with the Company, (B) request
or advise any present or future vendors or suppliers to the Company to cancel
any contracts, or curtail their dealings, with the Company, or (C) assist any
other person or entity in connection with any action described in any of the
foregoing clauses (A) through (B).


(iii)         During his employment with the Company, Executive shall not own,
or permit ownership by Executive's spouse or any minor children under the
parental control of Executive, directly or indirectly, an amount in excess of
five percent (5%) of the outstanding shares of stock of a corporation, or five
percent (5%) of any business venture of any kind, which operates or conducts a
business that competes, in any way, with the Company.


(e)          Non-disparagement. At any time during or after Executive's
employment with the Company, Executive shall not disparage the Company or any
shareholders, directors, officers, employees, or agents of the Company.  During
and after Executive's employment with the Company, neither the Company nor its
directors or officers shall disparage Executive to third parties.


(f)           Understandings.


(i)           The provisions of this Section 5 shall be construed as an
agreement independent of any other claim.  The existence of any claim or cause
of action of Executive against the Company, whether predicated on Executive's
employment or otherwise, shall not constitute a defense to the enforcement by
the Company of the terms of Section 5 of
 
 
Exhibit 10.10 -- Page5

--------------------------------------------------------------------------------

 
 
this Agreement.  Executive waives any right to a jury trial in any litigation
relating to or arising from this Section 5.
 
  (ii)          Executive acknowledges and agrees that the covenants and
agreements contained herein are necessary for the protection of the Company's
legitimate business interests and are reasonable in scope and content. 
Executive agrees that the restrictions contained in this Section 5 are
reasonable and will not unduly restrict him in securing other employment or
income in the event his employment with the Company ends.  Executive
acknowledges and agrees that he executed this Agreement on or before his first
day of employment with the Company.


(g)          Injunctive Relief.  Executive acknowledges and agrees that any
breach by him of any of the covenants or agreements contained in this Section 5
would give rise to irreparable injury and would not be adequately compensable in
damages.  Accordingly, Executive agrees that the Company may seek and obtain
injunctive relief against the breach or threatened breach of any of the
provisions of this Agreement in addition to any other legal or equitable
remedies available.


(h)          Reformation and Survival.  The Company and Executive agree and
stipulate that the agreements and covenants contained in this Agreement and
specifically of this Section 5 are fair and reasonable in light of all of the
facts and circumstances of the relationship between them.  The Company and
Executive agree and stipulate that Executive has hereby agreed to be bound to
the obligations, restrictions and covenants of this Section 5 as a condition to
his employment and in consideration of his compensation, stock option grant,
restricted stock unit grant, severance terms, and all other terms and provisions
of this Agreement.  The Company and Executive acknowledge their awareness,
however, that in certain circumstances courts have refused to enforce certain
agreements not to compete.  The Company and Executive agree that, if any term,
clause, subpart, or provision of this Agreement is for any reason adjudged by a
Court of competent jurisdiction to be invalid, unreasonable, unenforceable or
void, the same will be treated as severable, and shall be modified to the extent
necessary to be legally enforceable to the fullest extent permitted by
applicable law, and that such modification will not impair or invalidate any of
the other provisions of this Agreement, all of which will be performed in
accordance with their respective terms.  Thus, in furtherance of, and not in
derogation of, the provisions of this Section 5, the Company and Executive agree
that in such event, this Section 5 shall be deemed to be modified or reformed to
restrict Executive's conduct to the maximum extent (in terms of time, geography,
and business scope) that the court shall determine to be enforceable.  The
provisions of this Section 5 shall survive the termination of this Agreement and
Executive's resignation or termination of employment, regardless of the reason
and whether voluntary or involuntary.


6.            Termination.


(a)          Termination By The Company With Cause.  The Company has the right,
in its reasonable determination at any time during the Term, to terminate
Executive's employment with the Company for Cause (as defined below) by giving
written notice to Executive as described in this Section 6(a).  Prior to the
effectiveness of termination for Cause under clause (i), (ii), (iii) or (iv) in
the next-following paragraph, Executive shall be given thirty
 
 
Exhibit 10.10 -- Page6

--------------------------------------------------------------------------------

 
 
(30) calendar days' prior written notice from the Company, specifically
identifying the reasons which are alleged to constitute Cause for any
termination pursuant to the aforementioned clauses, and an opportunity to cure
in the event Executive disputes such allegations; provided, however, that the
Company shall have no obligation to continue to employ Executive following such
thirty (30) calendar day notice period unless Executive has cured the condition
giving rise to the Cause.  The Company's termination of Executive's employment
for Cause under clause (v) or (vi) of the next-following paragraph shall be
effective immediately upon the Company's written notice to Executive.  If the
Company terminates Executive's employment for Cause, the Company's obligation to
Executive shall be limited solely to the payment of unpaid Base Salary accrued
up to the effective date of termination plus any accrued but unpaid benefits to
the effective date of termination, and any unpaid bonus earned in accordance
with the then applicable bonus plan or program to the effective date of
termination.


As used in this Agreement, the term "Cause" shall mean and include (i)
Executive's abuse of alcohol that materially affects Executive's performance of
Executive's duties under this Agreement, or use of any controlled substance;
(ii) a willful act of fraud, dishonesty or breach of fiduciary duty on the part
of Executive with respect to the business or affairs of the Company; (iii)
material failure by Executive to comply with applicable laws and regulations or
professional standards relating to the business of the Company; (iv) material
failure by Executive to satisfactorily perform his duties hereunder, a material
breach by Executive of this Agreement, or Executive engaging in conduct that
materially conflicts with the best interests of the Company or that may
materially harm the Company's reputation; (v) Executive being subject to an
inquiry or investigation by a governmental authority or self-regulatory
organization such that the existence of such inquiry or investigation is
reasonably likely to result in damage to the Company's business interests,
licenses, reputation or prospects; or (vi) Executive's being convicted of a
felony or a misdemeanor involving moral turpitude.


(b)          Termination By The Company Without Cause.  The Company shall have
the right, at any time during the Term, to terminate Executive's employment with
the Company without Cause by giving written notice to Executive, which
termination shall be effective thirty (30) calendar days from the date of such
written notice.  The Company may provide thirty (30) days pay in lieu of
notice.  If the Company terminates Executive's employment without Cause, the
Company's obligation to Executive shall be limited solely to (i) unpaid Base
Salary plus any accrued but unpaid benefits to the effective date of
termination, any unpaid bonus earned in accordance with the then applicable
bonus plan or program to the effective date of termination; (ii) if there is no
unpaid bonus earned for the year of termination, an amount equal to the product
of 100% of Executive's Base Salary multiplied by a fraction, the numerator of
which is the number of days he is employed by the Company during the year in
which the termination occurs and the denominator of which is 365 and, if the
date of termination occurs prior to the date on which the annual bonus, if any,
for the immediately preceding year would otherwise be paid, an amount equal to
the annual bonus that would have been paid to Executive for such immediately
preceding year, based on the actual achievement of applicable performance goals
and without regard to whether Executive is employed on the date the bonus
otherwise would have been paid; (iii) severance in an amount equal to
Executive's then-current Base Salary for a period of eighteen (18) months; and
(iv) if Executive is eligible for and timely elects COBRA coverage for health
insurance coverage, payment of Executive's COBRA
 
 
Exhibit 10.10 -- Page7

--------------------------------------------------------------------------------

 
 
premiums for the health insurance coverage for himself and his eligible
dependents for a period of up to eighteen (18) months, payments to be made on a
monthly basis when the premiums are due, and in the event of the death of
Executive before the expiration of such eighteen (18)-month period, the Company
shall, for the remainder of such period, continue to pay the COBRA premiums for
the Executive's dependents (including his spouse, if any) who were receiving
COBRA coverage at the time of his death.  Executive's rights with regard to
equity incentive awards, including stock options and restricted stock units,
shall be governed by separate applicable agreements entered into between
Executive and the Company; provided, however, any stock options awarded to
Executive under this Agreement shall immediately vest upon termination of
Executive by the Company without Cause.  As a condition to his receipt of the
post-employment payments and benefits under clauses (ii), (iii) and (iv) of the
third sentence of this Section 6(b), Executive must be in compliance with
Section 5 of this Agreement, and must execute, return, not rescind and comply
with a general release of claims agreement in favor of the Company and related
entities and individuals, within the timeframe and in a form to be prescribed by
the Company.  The amount described in clause (ii) of the third sentence of this
paragraph shall be paid on the ninetieth (90th) calendar day after the date of
Executive's termination of employment, and the severance described in clause
(iii) of the third sentence of this paragraph shall be paid in equal
installments according to the normal payroll schedule, the first payment to
Executive to be made on the next scheduled payroll date that occurs on or after
the ninetieth (90th) day after the date of Executive's termination of
employment, provided that, in the case of amounts described in clauses (ii) and
(iii) of the third sentence of this Section 6(b), the Company has received the
signed general release of claims agreement and Executive has not rescinded such
agreement within the rescission period set forth in such agreement.  Executive
shall have no duty to mitigate damages under this Section 6(b) during the
applicable severance period and, in the event Executive shall subsequently
receive income from providing Executive's services to any person or entity,
including self employment income, or otherwise, then no such income shall in any
manner offset or otherwise reduce the payment obligations of the Company
hereunder.


Notwithstanding anything herein to the contrary, this Section 6(b) shall not
apply if Executive's employment is terminated by the Company or a succeeding
entity without Cause upon or within one year of a Change of Control at any time
during the Term as described in Section 7 hereof.  In such case, Section 7 of
this Agreement shall control.


(c)          Termination By Executive for Good Reason.  Executive has the right,
in his reasonable determination at any time during the Term, to terminate his
employment with the Company for Good Reason (as defined in this Section 6(c)
below) by giving written notice to the Company as described in this Section 6(c)
below.  Prior to the effectiveness of termination for Good Reason, within thirty
(30) calendar days following the existence of a condition constituting Good
Reason, Executive shall provide written notice to the Company specifically
identifying the reason or reasons which are alleged to constitute Good Reason,
and an opportunity to cure within a period of not less than thirty (30) days;
provided, however, that Executive shall have no obligation to continue his
employment with the Company following such thirty (30) calendar day notice
period unless the Company cures the event(s) giving rise to Executive's Good
Reason notice.  As used in this Section 6(c), the term " Good Reason " shall
mean (i) a material diminution in Executive's compensation, authority, duties or
responsibilities
 
 
Exhibit 10.10 -- Page8

--------------------------------------------------------------------------------

 
 
or assignment to another executive or employee of such compensation, authority,
duties or responsibilities that is or are materially inconsistent with such
position or responsibilities; (ii) requiring Executive to move his place of
employment more than 75 miles from his place of employment prior to such move;
or (iii) a material breach by the Company of this Agreement; provided that in
any such case Executive has not consented thereto.  In addition to the foregoing
requirements, in no event shall an Executive's termination of his employment be
considered for Good Reason unless such termination occurs within two (2) years
following the initial existence of one of the conditions specified in clauses
(i), (ii) and (iii) of the preceding sentence.


If Executive terminates his employment for Good Reason, the Company's obligation
to Executive shall be limited solely to (i) unpaid Base Salary plus any accrued
but unpaid benefits to the effective date of termination, any unpaid bonus
earned in accordance with the then applicable bonus plan or program to the
effective date of termination; (ii) if there is no unpaid bonus earned for the
year of termination, an amount equal to the product of 100% of Executive's Base
Salary multiplied by a fraction, the numerator of which is the number of days he
is employed by the Company during the year in which the termination occurs and
the denominator of which is 365 and, if the date of termination occurs prior to
the date on which the annual bonus, if any, for the immediately preceding year
would otherwise be paid, an amount equal to the annual bonus that would have
been paid to Executive for such immediately preceding year, based on the actual
achievement of applicable performance goals and without regard to whether
Executive is employed on the date the bonus otherwise would have been paid;
(iii) severance in an amount equal to Executive's then-current Base Salary for a
period of eighteen (18) months; and (iv) if Executive is eligible for and timely
elects COBRA coverage for health insurance coverage, payment of Executive's
COBRA premiums for the health insurance coverage for himself and his eligible
dependents for a period of up to eighteen (18) months, payments to be made on a
monthly basis when the premiums are due, and in the event of the death of
Executive before the expiration of such eighteen (18)-month period, the Company
shall, for the remainder of such period, continue to pay the COBRA premiums for
the Executive's dependents (including his spouse, if any) who were receiving
COBRA coverage at the time of his death.  Executive's rights with regard to
equity incentive awards, including stock options and restricted stock units,
shall be governed by separate applicable agreements entered into between
Executive and the Company.  As a condition to his receipt of the post-employment
payments and benefits under clauses (ii), (iii) and (iv) of the first sentence
of this Section 6(c), Executive must be in compliance with Section 5 of this
Agreement, and must execute, return, not rescind and comply with a general
release of claims agreement in favor of the Company and related entities and
individuals, within the timeframe and in a form to be prescribed by the
Company.  The amount described in clause (ii) of the first sentence of this
paragraph shall be paid on the ninetieth (90th) calendar day after the date of
Executive's termination of employment, and the severance described in clause
(iii) of the first sentence of this paragraph shall be paid in equal
installments according to the normal payroll schedule, the first payment to
Executive to be made on the next scheduled payroll date that occurs on or after
the ninetieth (90th) day after the date of Executive's termination of
employment, provided that, in the case of amounts described in clauses (ii) and
(iii) of the first sentence of this Section 6(c), the Company has received the
signed general release of claims agreement and Executive has not rescinded such
agreement within the rescission period set forth in such agreement.  Executive
shall have no duty to mitigate damages under this Section 6(c) during the
applicable severance period and, in the event
 
 
Exhibit 10.10 -- Page9

--------------------------------------------------------------------------------

 
 
Executive shall subsequently receive income from providing Executive's services
to any person or entity, including self employment income, or otherwise, then no
such income shall in any manner offset or otherwise reduce the payment
obligations of the Company hereunder.


Notwithstanding anything herein to the contrary, this Section 6(c) shall not
apply if Executive terminates his employment with the Company or a succeeding
entity for Good Reason upon or within one year of a Change of Control at any
time during the Term as described in Section 7 hereof.  In such case, Section 7
of this Agreement shall control.


Executive has the right, at any time during the Term, to terminate his
employment with the Company without Good Reason (as defined above) by giving
written notice to the Company, which termination shall be effective sixty (60)
calendar days from the date of such written notice.  If Executive terminates his
employment without Good Reason, the Company's obligation to Executive shall be
limited solely to the payment of unpaid Base Salary accrued up to the effective
date of termination plus any accrued but unpaid bonus and benefits.


(d)          Termination Upon Disability.  The Company shall have the right, at
any time during the Term, to terminate Executive's employment if, during the
term hereof, Executive becomes physically or mentally disabled, whether totally
or partially, as evidenced by the written statement of a competent physician
licensed to practice medicine in the United States who is mutually acceptable to
the Company and Executive, so that Executive is unable to perform the essential
functions of his job duties hereunder, with or without reasonable accommodation,
for (i) a period of three (3) consecutive months; or (ii) for shorter periods
aggregating ninety (90) calendar days during any twelve-month period.  If the
Company terminates Executive's employment under this Section 6(d), the Company's
obligation to Executive shall be limited solely to the payment of unpaid Base
Salary to the effective date of termination, plus any accrued but unpaid
benefits to the effective date of termination, any unpaid bonus earned in
accordance with the then applicable bonus plan or program to the effective date
of termination and, if there is no unpaid, earned bonus for the year in which
the termination occurs, an amount equal to the product of 100% of Executive's
Base Salary multiplied by a fraction, the numerator of which is the number of
days he is employed by the Company during the year in which the termination
occurs and the denominator of which is 365.


(e)          Termination upon Death.  If Executive dies during the Term, this
Agreement shall terminate, except that Executive's surviving spouse (or if there
is no surviving spouse, his estate) shall be entitled to receive the Base Salary
and other accrued benefits earned up to the date of Executive's death.


7.             Change of Control.


(a)           Anything in this Agreement to the contrary notwithstanding, if,
upon or within one year of a Change of Control (as defined below) occurring at
any time during the Term, the Company or a succeeding entity terminates
Executive without Cause (as defined above) or Executive terminates his
employment for Good Reason (as defined in Section 6(c) above), the Company or
the succeeding entity's obligation to Executive shall be (i) unpaid Base Salary,
bonus and benefits accrued up to the effective date of termination, (ii) if
 
 
Exhibit 10.10 -- Page10

--------------------------------------------------------------------------------

 
 
there is no unpaid bonus earned for the year of termination, an amount equal to
the product of 100% of Executive's Base Salary multiplied by a fraction, the
numerator of which is the number of days he is employed by the Company during
the year in which the termination occurs and the denominator of which is 365
and, if the date of termination occurs prior to the date on which the annual
bonus, if any, for the immediately preceding year would otherwise be paid, an
amount equal to the annual bonus that would have been paid to Executive for such
immediately preceding year, based on the actual achievement of applicable
performance goals and without regard to whether Executive is employed on the
date the bonus otherwise would have been paid, (iii) a lump sum payment equal to
Executive's then-current Base Salary for a period of thirty-six (36) months, and
(iv) if Executive is eligible for and timely elects COBRA coverage for health
insurance coverage, payment of Executive's COBRA premiums for health insurance
coverage for himself and his eligible dependents for a period of up to eighteen
(18) months, payments to be made on a monthly basis when the premiums are due,
and in the event of the death of Executive before the expiration of such
eighteen (18)-month period, the Company shall, for the remainder of such period,
continue to pay the COBRA premiums for the Executive's dependents (including his
spouse, if any) who were receiving COBRA coverage at the time of his death.  In
the event of a without Cause Change of Control termination or a without Good
Reason Change of Control termination, each as described herein, the payments in
this Section 7(a) shall be in lieu of, and not in addition to, any severance pay
or benefits set forth in Sections 6(b) or 6(c), whichever may apply. 
Notwithstanding anything to the contrary contained herein or in any award
agreement between Executive and the Company, in the event of a Change of Control
(as defined below), (i) all unvested stock awards held by Executive, including
stock options described in Section 3(b) and any other subsequent awards, shall
become fully vested upon the Change of Control and, if applicable, immediately
exercisable; (ii) each such award, and each already vested award described in
Section 3(b), which is a stock option shall continue to be exercisable for the
remainder of its term; and (iii) with respect to any award that is subject to
the attainment of performance objectives or specified performance criteria, such
performance objectives and criteria shall be deemed satisfied at the target
level and any performance period shall be deemed to end as of the date of the
Change of Control.  As a condition to his receipt of the post-employment
payments and benefits under this Section 7(a), other than the vesting of awards
described in the preceding sentence, Executive must be in compliance with
Section 5 of this Agreement, and must execute, return, not rescind and comply
with a release of claims agreement in favor of the Company, related entities and
individuals and the succeeding entity, within the timeframe and in a form to be
prescribed by the Company or a succeeding entity.  The severance amount
described in clauses (ii) and (iii) of the first sentence of this paragraph
shall be paid in a lump sum on the ninetieth (90th) day after the date of
Executive's termination of employment (but in any event not later than March 15
of the year following the year in which Executive's employment terminates),
provided that the Company has received the signed general release of claims
agreement and Executive has not rescinded such agreement within the rescission
period set forth in such agreement.


(b)          Change of Control Defined.  For purposes of this Agreement, a
"Change of Control" shall mean the occurrence of a "change in the ownership," a
"change in the effective control" or a "change in the ownership of a substantial
portion of the assets" of the Company during the Term, as determined in
accordance with this Section 7(b).  In determining whether an event shall be
considered a "change in the ownership," a "change in the effective
 
 
 
Exhibit 10.10 -- Page11

--------------------------------------------------------------------------------

 
 
 
 
control" or a "change in the ownership of a substantial portion of the assets"
of the Company, the following provisions shall apply:
 
(i)            A "change in the ownership" of the Company shall occur on the
date on which any one person, or more than one person acting as a group,
acquires ownership of stock of the Company that, together with stock held by
such person or group, constitutes more than 50% of the total fair market value
or total voting power of the stock of the Company, as determined in accordance
with Treasury Regulation § 1.409A-3(i)(5)(v).  If a person or group is
considered either to own more than 50% of the total fair market value or total
voting power of the stock of the Company, or to have effective control of the
Company within the meaning of clause (ii) of this Section 7(b), and such person
or group acquires additional stock of the Company, the acquisition of additional
stock by such person or group shall not be considered to cause a "change in the
ownership" of the Company.


(ii)           A "change in the effective control" of the Company shall occur on
either of the following dates:


(A)          The date on which any one person, or more than one person acting as
a group acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) ownership of stock of
the Company possessing 40% or more of the total voting power of the stock of the
Company, as determined in accordance with Treasury Regulation §
1.409A-3(i)(5)(vi).  If a person or group is considered to possess 40% or more
of the total voting power of the stock of the Company, and such person or group
acquires additional stock of the Company, the acquisition of additional stock by
such person or group shall not be considered to cause a "change in the effective
control" of the Company; or


(B)           The date on which a majority of the members of the Board is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Board before the date of the
appointment or election, as determined in accordance with Treasury Regulation §
1.409A-3(i)(5)(vi).


(iii)          A "change in the ownership of a substantial portion of the
assets" of the Company shall occur on the date on which any one person, or more
than one person acting as a group acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than 40% of the total gross fair market value of all of the assets of
the Company immediately before such acquisition or acquisitions, as determined
in accordance with Treasury Regulation § 1.409A-3(i)(5)(vii).  A transfer of
assets shall not be treated as a "change in the ownership of a substantial
portion of the assets" when such transfer is made to an entity that is
controlled by the shareholders of the Company, as determined in accordance with
Treasury Regulation § 1.409A-3(i)(5)(vii)(B).
 
 


Exhibit 10.10 -- Page12

--------------------------------------------------------------------------------

 
 
In all cases, the determination of whether a Change of Control has occurred
shall be made in accordance with Section 409A of the Internal Revenue Code of
1986, as amended (the " Code "), and the regulations, notices and other guidance
of general applicability issued thereunder.


8.            Code Section 409A.  Notwithstanding anything herein to the
contrary, if any payments to be made, or benefits to be provided, to Executive
hereunder are subject to the requirements of Code Section 409A and the Company
determines that Executive is a "specified employee" as defined in Code Section
409A as of the date of the termination, then, to the extent such payments or
benefits do not satisfy the separation pay exemption described in Treasury
Regulation § 1.409A-1(b)(9)(iii) or any other exemption available under Section
409A of the Code (the "Non-Exempt Payments"), the amount of such Non-Exempt
Payments shall not be paid or commence earlier than the date that is six months
after the termination.  Any Non-Exempt Payment not made during the six-month
period shall be paid in a lump sum payment on the first day of the seventh month
following termination.  For purposes of Code Section 409A, any reference to
Executive's termination of employment in this Agreement shall be deemed to be a
reference to Executive's "separation from service" (within the meaning of
Treasury Regulation § 1.409-1(h), applying the default terms thereof), and any
installment payments provided to Executive pursuant to this Agreement shall be
treated as a series of separate payments.


9.            Successors; Assignment, Etc.; Third Party Beneficiaries.


(a)           Executive consents to and the Company shall have the right to
assign this Agreement to its successors or assigns.  All covenants or agreements
hereunder shall inure to the benefit of and be enforceable by or against its
successors or assigns.  The terms "successors" and "assigns" shall include, but
not be limited to, any succeeding entity upon a Change of Control.


(b)           Neither this Agreement nor any of the rights or obligations of
Executive under this Agreement may be assigned or delegated except as provided
in the last sentence of this Section 9(b).  This Agreement and all rights of
Executive hereunder shall inure to the benefit of and be enforceable by, and
shall be binding upon, Executive's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees.  If
Executive should die while any amounts would still be payable to him hereunder
had he continued to live, then all such amounts (unless otherwise provided
herein) shall be paid in accordance with the terms of this Agreement to his
surviving spouse, or if there is no surviving spouse, to Executive's estate.


10.          Notice.  For purposes of this Agreement, all notices and other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered in person or when mailed by United
States registered or certified mail, return receipt requested, first-class
postage prepaid, addressed as follows:



 




Exhibit 10.10 -- Page13

--------------------------------------------------------------------------------

 

 
If to Executive :
 
If to the Company :
     
Mr. Derek Duhame
3212 Preston Pointe Way
Cumming, GA 30041
 
 
Attn: Corporate Secretary
23101 Lake Center Drive, #100
Lake Forest, CA 92630



or to such other address as any party may have furnished to the other in writing
in accordance with this Section 10, except that notices of any change of address
shall be effective only upon actual receipt.


11.          Miscellaneous.  No provision of this Agreement may be modified,
waived, or discharged unless such waiver, modification, or discharge is agreed
to in writing signed by Executive and such officers as may be specifically
designated by the Board.  No waiver by either party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of any similar or dissimilar condition or
provision at the same or any other time.  No agreements or representations
(whether oral or otherwise, express or implied) with respect to the subject
matter of this Agreement have been made by either party which are not set forth
expressly in this Agreement or which are not specifically referred to in this
Agreement.  If any term, clause, subpart, or provision of this Agreement is for
any reason adjudged to be invalid, unreasonable, unenforceable or void, the same
will be treated as severable, shall be modified to the extent necessary to be
legally enforceable to the fullest extent permitted by applicable law, and will
not impair or invalidate any of the other provisions of this Agreement, all of
which will be performed in accordance with their respective terms.  The
validity, interpretation, construction, and performance of this Agreement shall
be governed by the laws of the State of Indiana.


12.          Validity.  If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under any present or future law or court
decision, and if the rights or obligations of the Company and Executive will not
be materially and adversely affected thereby, (a) such provision shall be fully
severable from this Agreement, (b) this Agreement shall be construed and
enforced as if such illegal, invalid, or unenforceable provision had never
comprised a part hereof, (c) the remaining provisions of this Agreement shall
remain in full force and effect and shall not be affected by the illegal,
invalid, or unenforceable provision or by its severance herefrom, and (d) in
lieu of such illegal, invalid, or unenforceable provision, there shall be added
automatically as a part of this Agreement a legal, valid, and enforceable
provision as similar to the terms and intent of such illegal, invalid, or
unenforceable provision as may be possible.


13.          Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.


14.          Litigation.  The parties agree that the exclusive venue for any
litigation commenced by the Company or Executive relating to this Agreement
shall be the state courts located in Orange County, California or the United
States District Court, Southern District of California.  The parties waive any
rights to object to venue as set forth herein, including any
 
 


Exhibit 10.10 -- Page14

--------------------------------------------------------------------------------

 
 
argument of inconvenience for any reason.


15.          Entire Agreement.  This Agreement constitutes (i) the binding
agreement between the parties and (ii) represents the entire agreement between
the parties and supersedes all prior agreements relating to the subject matter
contained herein.  All prior negotiations concerning Executive's employment with
the Company have been merged into this Agreement and are reflected in the terms
herein.


IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of The Effective Date.




COMPANY:


Pura Naturals, Inc.








/s/ Robert Doherty_____________________________
By: Robert Doherty
Title: Chief Executive Officer




EXECUTIVE:








/s/ Derek
Duhame                                                                            
             
Derek Duhame






Exhibit 10.10 -- Page15

--------------------------------------------------------------------------------